Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5, 18, 20, 22, 35 are amended.  Claims 1-7, 9-10, 13, 18-24, 26-27, 30, 35 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, 13, 18-24, 26-27, 30, 35 have been considered but are moot because the arguments are directed to the newly amended claims including newly amended independent claims that change the scope of the claims as a whole and are open to new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 10, 13, 18, 21-24, 26-27, 30, 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (WO2015/136392) in view of Li (US 8364242).
Re claim 1, Ng teaches a method of displaying images of portions of a human body on a display device, the method (see p. 1, lines 12-21, images of a patient’s anatomy) comprising:
receiving a representation of a plurality of images of the portions of the human body, wherein the plurality of images includes images of at least two different modalities (see Fig. 7, items 502, 504, and 506, wherein a first modality 504 and a second modality 502 is taught)
and the representation includes location information corresponding to at least a subset of the plurality of images (see p. 17, line 25-p. 18 line 17; in reference to Fig. 7, wherein position information of at least first and second images are collected for user alignment between the first and second images in multiple planes).
displaying a first image of the plurality of images on the display device in accordance with corresponding location information associated with the first image, the first image being of a first modality (see p. 2, line 14 to p. 3, line 7, wherein the image processing module is 
displaying a second image of the plurality of images, the second image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the second image, the second image being of a second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes)
displaying at least a third image of the plurality of images, the third image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the third image, the third image being of the second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second image of the plurality of second images that are registered with respect to the first image in accordance with corresponding location information.


wherein the second and third images are displayed together, each at a corresponding location as registered with respect to the first image, for at least a period of time (see Fig. 7, item 510, second and third (a second image of the plurality of second images) images; item 518, lock in registration of the first and plurality of second images (second and third images), and item 520, fusing the images together), (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes), and (see Fig. 6, in reference to p. 17, lines 10-14, wherein the fused images are displayed together).  Thus, the images are fused and displayed together by the system, and is interpreted to be inherently displayed for at least a particular amount of time to the operator.
Ng does not explicitly teach wherein the representation of a plurality of images are 2D images.  However, Ng obviously teaches wherein the representation of a plurality of images are 2D images (see p. 5, lines 14-24 alignment an registration of planes and slices), (see p. 9, line 12-p. 11, line 10, wherein the system provides concurrent imaging in at least two planes, and provides a 2D array transducer that can generate scan planes along the horizontal and vertical dimensions).  Thus, Ng obviously teaches wherein the representation of a plurality of images are 2D images (2D scan planes and slices that are obtained and used and fused for further image manipulation, such as volume rendering).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng to explicitly include 2D images as it is pertinent to the problem visualization and analysis of image data using 2D image data.  An advantage of 
To cure the deficiencies of Ng, Li explicitly teaches wherein the representation of a plurality of images are 2D images (col 2, lines 1-28: According to one embodiment, a system to image an imaged subject is provided. The system comprises an ultrasound imaging system including an imaging probe operable to move internally and acquire ultrasound image data of the imaged subject, a fluoroscopic imaging system operable to acquire fluoroscopic image data of the imaged subject during image acquisition by the ultrasound imaging system, and a controller in communication with the ultrasound imaging system and the fluoroscopic imaging system. A display can be illustrative of the ultrasound image data acquired with the imaging probe in combination with a fluoroscopic imaging data acquired by the fluoroscopic imaging system), (see col 3, lines 11-47, One embodiment of the image acquisition system 115 includes a general real-time, intracardiac echocardiography (ICE) imaging system 140 that employs ultrasound to acquire general real-time, 3D or 4D ultrasound image data of the patient's anatomy and to merge the acquired image data to generate a 3D or 4D model 112 of the patient's anatomy relative to time, generating herein referred to as the 4D model or image 112. In accordance with another embodiment, the image acquisition system 115 is operable to fuse or combine acquired ultrasound image data 102 or model 112 using above-described ICE imaging system 140 with an intra-operative image data or image models (e.g., 2D image data) generated by a fluoroscopic imaging system 142. One embodiment of the fluoroscopic imaging system 142 generally includes an X-ray source in combination with an image intensifier to acquire fluoroscopic image data 144 of the imaged subject 110. The acquired image data 102, 112, or 144 can be further combined with other pre-operative or intra-operative image data (e.g., MRI, PET, endoscopic, CT, etc.) and is not limiting on the invention) and (col 4, line 14-27: An embodiment of the transducer array 150 is a 64-element one-dimensional array having 0.110 mm azimuth pitch, 2.5 mm elevation, and 6.5 MHz center frequency. The elements of the transducer array 150 are electronically phased in order to acquire a sector image generally parallel to a longitudinal axis 180 of the catheter housing 170. In operation, the micromotor 155 mechanically rotates the transducer array 150 about the longitudinal axis 180. The rotating transducer array 150 captures a plurality of two-dimensional images for transmission to the ICE imaging system 140 (shown in FIG. 1). The ICE imaging system 140 is generally operable to assemble the sequence or succession of acquired 2D images so as to generally produce or generate 3D image or reconstructed model 112 of the imaged subject 110).  Li teaches wherein the representation of a plurality of images are 2D images (acquiring a plurality of 2D image data for reconstruction).  
Ng in view of Li teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng’s display system of visualizing image data with different modalities to explicitly include 2D images of a human body using different modalities, as taught by Li, as the references are in the analogous art of visualization of the human body on a display device.  An advantage of the modification is that it achieves the result of explicitly using captured 2D image data for reconstruction for a display device.
Re claim 4, Ng and Li teaches claim 1.  Furthermore, Li teaches wherein the first image is an endoscopic image and the second image and third image are ultrasound images (see col 11, lines 7-41, wherein combining real-time ultrasound image data fused or superimposed with  In accordance with another embodiment, the image acquisition system 115 is operable to fuse or combine acquired ultrasound image data 102 or model 112 using above-described ICE imaging system 140 with an intra-operative image data or image models (e.g., 2D image data) generated by a fluoroscopic imaging system 142. One embodiment of the fluoroscopic imaging system 142 generally includes an X-ray source in combination with an image intensifier to acquire fluoroscopic image data 144 of the imaged subject 110. The acquired image data 102, 112, or 144 can be further combined with other pre-operative or intra-operative image data (e.g., MRI, PET, endoscopic, CT, etc.) and is not limiting on the invention).  Hence, the first, second, and third images are naming conventions that can interchangeable include ultrasound images and endoscopic images used in combination.  For motivation, see claim 1.
	Re claim 5, Ng and Li teaches claim 1.  Furthermore, Li teaches wherein the second and third images are displayed concurrently in accordance with the corresponding location information, provide a 3D visualization of the human body on the display device (col 9, lines 11-34, wherein ultrasound image data and models can be projected onto or combined with 2D generally real-time acquired fluoroscopic imaging data) and (col 3, lines 27-46, generating a 3D 
Re claim 6, Ng and Li teaches claim 1.  Furthermore, Li teaches wherein the second image and the third image are acquired by a probe of an imaging device traversing a trajectory within the body part (see col 2, lines 1-23, wherein a display can be illustrative of the ultrasound image data acquired with the imaging probe in combination with a fluoroscopic imaging data acquired by the fluoroscopic imaging system).  For motivation, see claim 1.
	Re claim 7, Ng and Li teaches claim 1.  Furthermore, Li teaches wherein at least one of the two different modalities comprise live images, and the other of the two different modalities comprise images acquired using at least one of: an endoscope, an ultrasound imaging device, a computed tomography (CT) imaging device, a Positron Emission Tomography-CT (PET-CT) imaging device, a Single-Photon Emission CT (SPECT) imaging device, a Magnetic Resonance Imaging (MRI) device or a Cone-beam CT (CBCT) imaging device, wherein the live images comprise images acquired using at least one of an endoscope, or an ultrasound imaging device (col 3, lines 27-46: “One embodiment of the image acquisition system 115 includes a general real-time, intracardiac echocardiography (ICE) imaging system 140 that employs ultrasound to acquire general real-time, 3D or 4D ultrasound image data of the patient's anatomy and to merge the acquired image data to generate a 3D or 4D model 112 of the patient's anatomy relative to time, generating herein referred to as the 4D model or image 112. In accordance with another embodiment, the image acquisition system 115 is operable to fuse or combine acquired ultrasound image data 102 or model 112 using above-described ICE imaging system 140 with an intra-operative image data or image models (e.g., 2D image data) generated by a fluoroscopic imaging system 142. One embodiment of the fluoroscopic imaging system 142 generally includes an X-ray source in combination with an image intensifier to acquire fluoroscopic image data 144 of the imaged subject 110. The acquired image data 102, 112, or 144 can be further combined with other pre-operative or intra-operative image data (e.g., MRI, PET, endoscopic, CT, etc.) and is not limiting on the invention).  For motivation, see claim 1.
Re claim 9, Ng and Li teaches claim 1.  Furthermore, Li teaches wherein the location information includes geo-tagging information with respect to a common coordinate system (see col 9, lines 3-63, wherein the ultrasound reference frame defines the spatial relationship of the image data, the fluoroscopic reference frame defines spatial relation of the fluoroscopic image data, and the ultrasound reference frame is registered to the fluoroscopic frame, wherein the reference frames are registered to a common coordinate reference frame).  For motivation, see claim 1.
Re claim 10, Ng and Li teaches claim 1.  Furthermore, Ng teaches wherein the second and third images are registered with respect to the first image or with respect to a common reference coordinate system (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second 
Re claim 13, Ng and Li teaches claim 1.  Furthermore, Ng teaches detecting that a new image is being displayed on the display device in place of the first image; and responsive to detecting that the new image is being displayed, adjusting the display of the second and third images in accordance with location information associated with the new image, wherein adjusting the display of the second and third images comprises registering the second and third images with respect to the new image (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Ng teaches second and third images registered to a first image including location/position information.  Thus, if a new first image is used, the second and third image would inherently need to be registered to the new first image, otherwise, the position information would be incorrect until second and third images are correctly registered to the first new image.  
Claim 18 claims limitations in scope to claim 1 and is rejected for at least the reasons above.  Furthermore, Li teaches a display device and one or more processing devices configured to: operate the surgical system to perform a surgical process (see abstract, ultrasound imaging system including imaging probes to move internally, and display image data).  For motivation, see claim 1.

Claims 26-27 claim limitation in scope to claims 9-10 and are rejected for at least the reasons above.
Claim 30 claims limitation in scope to claims 14 and is rejected for at least the reasons above.
Claim 35 claims limitation in scope to claims 1 and is rejected for at least the reasons above.
Claims 2-3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (WO2015/136392) in view of Li (US 8364242) and Utsunomiya (US 20170186200).
Re claim 2, Ng and Li teaches claim 1.  Furthermore, Ng and Li do not explicitly teach wherein the first image is displayed in a hidden mode such that the first image is not visible.
However, Utsunomiya teaches wherein the first image is displayed in a hidden mode such that the first image is not visible ([0113] In this case, when the currently displayed two-dimensional ultrasonic image cross-sectionally matches the largest cross-section of a tumor, it is preferable to perform an emphasized display. For instance, a circular image of the largest size is displayed and a mark is displayed in the center of the ROI as the emphasized display (see the X-mark on the image at the lower side of FIG. 8). Contrastively, when the currently displayed two-dimensional ultrasonic image does not match the largest cross-section of a tumor, the emphasized display is preferably hidden (see the image on the upper side of FIG. 8). As described above, presence/absence of the emphasized display is switched depending on whether or not the currently displayed two-dimensional ultrasonic image matches a predetermined cross-section such as the largest cross-section of a tumor and a cross-section for which various types of characteristic values have been measured. By switching presence/absence of the emphasized display in the above-described manner, a user can easily find the two-dimensional ultrasonic image matching a predetermined cross-section while moving the ultrasonic probe 11).
Ng and Li and Utsunomiya teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Li’s medical display system to explicitly include hiding ultrasound image data, as taught by Utsunomiya, as the references are in the analogous art of medical display systems.  An advantage of the modification is that it achieves the result of hiding image data not being used currently by the user.
Re claim 3, Ng and Li teaches claim 1.  Ng and Li do not explicitly teach wherein the first image is a b-mode ultrasound image, and the second and third images are Doppler ultrasound images.
However, Utsunomiya teaches wherein the first image is b-mode ultrasound images and the second and third images are Doppler ultrasound images ([0040] The B-mode processing circuit 51 and the Doppler processing circuit 52 of the present embodiment can process both of two-dimensional reflected wave data and three-dimensional reflected wave data. In other words, the B-mode processing circuit 51 can generate two-dimensional B-mode data from two-dimensional reflected wave data and can generate three-dimensional B-mode data from three-dimensional reflected wave data. Similarly, the Doppler processing circuit 52 can generate two-dimensional Doppler data from two-dimensional reflected wave data and can generate three-dimensional Doppler data from three-dimensional reflected wave data).

Claims 19-20 claim limitations in scope to claims 2-3 and are rejected for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/             Primary Examiner, Art Unit 2616